Exhibit 10.01e

FORM OF

PERFORMANCE SHARE AWARD

UNDER THE

2002 PRAXAIR, INC.

LONG TERM INCENTIVE PLAN

Effective as of                                          (the “Date of Grant”),
Praxair, Inc. (the “Company”), a Delaware corporation, hereby grants to
                         (the “Participant”) the following Performance Award
under the 2002 Praxair, Inc. Long Term Incentive Plan (the “Plan”), subject to
the terms and conditions of the Plan, which are incorporated herein by
reference, and those set forth below. Capitalized terms used herein and not
defined shall have the meanings set forth in the Plan, as the same may be
amended from time to time. In the event of any conflict between this award and
the Plan, the Plan shall control.

1. Award of Performance Shares. The Participant is hereby granted a Performance
Award of              Performance Shares (the “Award”). The value of a single
Performance Share is equal to the value of a single share of Stock of the
Company. For purposes of this Award,     [same number]             Performance
Shares is considered the Participant’s “Target Amount.”

2. Vesting of Award; Treatment upon Termination of Service.

(a) Vesting Generally. Subject to the following provisions of this Section 2 and
the other terms and conditions of this Award, this Award shall become vested on
the              anniversary of the Date of Grant, provided that the Participant
has remained continuously employed by the Company or its Affiliate or Subsidiary
from the Date of Grant through the              anniversary of the Date of
Grant.

(b) Death, Disability, Change in Control. Notwithstanding any provision of this
Section 2 to the contrary, this Award shall become immediately vested in full
and payment shall be made pursuant to Section 3(b)(i) upon the earlier of
(i) the Participant’s death or Disability, or (ii) a Change in Control of the
Company, each occurring prior to the              anniversary of the Date of
Grant and while the Participant remains employed by the Company or its Affiliate
or Subsidiary.

(c) Retirement; Termination by Action of Company Other than for Cause.
Notwithstanding any provision of this Section 2 to the contrary, in the event of
the Participant’s Retirement after the              anniversary of the Date of
Grant, or the termination by the Company of the Participant’s employment other
than for cause after the              anniversary of the Date of Grant, this
Award shall become vested on the              anniversary of the Date of Grant
and payment shall be made pursuant to Section 3(b)(ii).



--------------------------------------------------------------------------------

(d) Any other termination of the Participant’s employment with the Company or
its Affiliates or Subsidiaries before the              anniversary of the Date
of Grant and before the occurrence of an event described in Section 2(b) or
(c) above, shall result in an immediate and total forfeiture of this Award.

3. Payment of Award.

(a) Determination of Amount of Payment. Except as otherwise described in
Section 3(b), the amount of the payment due with respect to a vested Award shall
be determined based on the Company’s performance during calendar year(s)
             (the “Performance Period”). Specifically, the Participant’s Target
Amount will be multiplied by the average of the annual corporate consolidated
financial performance factors determined and used as a factor under the 2002
Praxair, Inc. Variable Compensation Plan (as may be amended from time to time)
for each year of the Performance Period. This annual corporate consolidated
financial performance factor for each year of the Performance Period shall be
determined by the Committee in its sole discretion and can range from zero to
200%. The payment with respect to the Participant’s vested Award, if any, will
be made in the form of shares of Stock of the Company, as soon as practicable
after the second anniversary of the Date of Grant, but in no event later than
            . Solely by way of example, if the Committee determines that the
annual corporate consolidated financial performance factor for 2007 is 100% and
for 2008 is 200%, the Participant’s Target Amount will be multiplied by 150% and
the resulting number will be the number of shares of Stock paid with respect to
the Participant’s vested Award.

(b) Termination, Change in Control, etc. Upon the occurrence of an event which
satisfies the requirements of Sections 2(b) or 2(c) prior to the             
anniversary of the Date of Grant, the following shall apply:

(i) In the event the Participant becomes vested in this Award as the result of
the occurrence of an event described in Section 2(b), this Award shall be
settled by payment of a number of shares of Stock equal to the Participant’s
Target Amount as soon as practicable after the occurrence of such event, but in
no event later than             , and no further payment will be made with
respect to this Award.

(ii) In the event the Participant becomes vested in this Award as the result of
the occurrence of any event described in Section 2(c), payment of this Award
will be made in an amount (if any) and at such time, as described in
Section 3(a).

4. Other Terms and Conditions. It is understood and agreed that the Award of
Performance Shares evidenced hereby is subject to the following terms and
conditions:

(a) Rights of Participant. The Participant shall have no right to transfer,
pledge, hypothecate or otherwise encumber the Award. Prior to the payment of
shares

 

2



--------------------------------------------------------------------------------

of Stock in satisfaction of this Award, the Participant shall have none of the
rights of a stockholder of the Company with respect to the Award, including, but
not limited to, voting rights and the right to receive or accrue dividends.

(b) No Right to Continued Employment. This Award shall not confer upon the
Participant any right with respect to continuance of employment by the Company
or its Subsidiaries and Affiliates nor shall this Award interfere with the right
of the Company to terminate the Participant’s employment at any time.

5. Tax Withholding. No later than the date of payment of the Award, the
Participant shall pay to the Company an amount sufficient to allow the Company
to satisfy its tax withholding obligations. To this end, the Participant shall
either:

(a) pay the Company the amount of tax to be withheld (including through payroll
withholding),

(b) deliver to the Company other shares of Stock of the Company owned by the
Participant prior to such date having a fair market value, as determined by the
Committee, not less than the amount of the withholding tax due, which either
have been owned by the Participant for more than six (6) months or were not
acquired, directly or indirectly, from the Company,

(c) make a payment to the Company consisting of a combination of cash and such
shares of Stock, or

(d) request that the Company cause to be withheld a number of shares of Stock
otherwise due the Participant hereunder having a then fair market value
sufficient to discharge minimum required federal, state and local tax
withholding (but no greater than such amount).

6. References. References herein to rights and obligations of the Participant
shall apply, where appropriate, to the Participant’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this Award.

7. Governing Law. This Award shall be governed by and construed in accordance
with the laws of Connecticut, without giving effect to principles of conflict of
laws.

             IN WITNESS WHEREOF, the Company has caused this instrument to be
executed by its proper officer hereunto duly authorized, as of the day and year
first hereinabove written.

 

PRAXAIR, INC. By:    

 

 

3